Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Andrew Fortney on 5 April 2021 and confirmed as approved on 7 April 2021.
The application has been amended as follows per supplement amendments both filed on 07 April 2021: 
Claims
Claims 37 and 44 are amended per supplemental amendments filed on 07 April 2021.
Specification
Specification paragraph [0072] and [0073] are amended to include reference numeral 148a for the plurality of communication holes and to include reference numeral 148b for the plurality of lower holes, per supplemental amendments filed on 07 April 2021.
Drawings
Per supplemental amendments filed on 07 April 2021: Fig. 3 and 12 are amended to include reference numeral 148a for the plurality of communication holes and to include reference numeral 148b for the plurality of lower holes, and Fig. 11 is amended to replace reference numeral 144 with 144c.
Allowable Subject Matter
Claims 25-29, 31-33, 36-40, 42-44, 47-50 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 25 and 37, closest prior art of record (viz. Choi (KR10-2011-0104847 applicant admitted prior art, hereinafter referring to English Machine Translation also provided by applicant on 19 Dec 2016) in view of Wi (KR20090066996 hereinafter referring to English Machine translation), Majewski et al. (US 6,148,761 hereinafter “Majewski”) and Takahashi et al. (US 2006/0288934 A1 hereinafter “Takahashi”)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a plurality of dilution gas division holes in the upper frame in communication with a plurality of dilution gas common supply pipes; a plurality of dilution gas supply holes inside the upper frame and in communication with the plurality of dilution gas division holes; and a plurality of dilution gas distribution holes at fixed intervals in the upper frame and receiving the dilution gas from the plurality of dilution gas supply holes…whereby the plurality of dilution gas distribution holes distribute a dilution gas to the gap spaces around the protruding electrodes…the plurality of dilution gas common supply pipes are in the processing gas buffer space”, in the context of other limitations of the claim (i.e. the configuration of the upper frame having a plurality of protruding electrodes including a plurality of processing gas distribution holes that penetrate through the plurality of protruding electrodes, wherein the upper frame is grounded, and the lower frame having a plurality of electrode inserting portions, wherein the lower frame is supplied power in order to generate plasma). See also Applicant’s remarks filed 13 Jan 2021 pages 17-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (KR100752525B1) teaches a gas separation type showerhead with an upper and lower frame and different power supply configurations (Fig. 1-4) but does not teach the allowable subject matter regarding the dilution gas supply holes, dilution gas common supply pipe, dilution gas division holes, and dilution gas distribution holes as discussed in detail above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-







/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716